Per Curiam.

*504
1.

*503Appellant was convicted in the court below of embezzlement and sentenced to serve an indeterminate term of imprisonment of not less than two or more than fourteen years. From that judgment, he appealed and *504assigned errors in this court January 23, 1914. The Attorney-General has filed for the State a verified motion to dismiss the appeal in which it is shown that appellant died March 5, 1914. The death of appellant makes the questions involved in the appeal moot and, on the authority of Gibson v. State (1912), 178 Ind 315, 99 N. E. 424, the motion of the State is sustained and the appeal dismissed.
Note. — Reported in 104 N. E. 969.